UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4255


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GEOFFREY NNABUGO NWAFOR,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cr-00547-JKB-1)


Submitted:   November 17, 2016             Decided:    November 21, 2016


Before GREGORY,   Chief    Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Lauren E.
Perry, Special Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Geoffrey Nwafor appeals from the 28-month sentence imposed

after he pleaded guilty to illegal reentry by a deported alien,

in violation of 8 U.S.C. § 1326(a) (2012).                      Nwafor argues that

his   sentence       is   procedurally        and    substantively       unreasonable.

Finding no error, we affirm.

      Nwafor         contends       that     his     sentence       is      procedurally

unreasonable         because     the    district     court    did     not     adequately

consider a sentencing amendment that was awaiting Congressional

approval and his request for a downward variance sentence.                             We

review    a    sentence       for   reasonableness,         applying     an    abuse   of

discretion standard.             Gall v. United States, 552 U.S. 38, 46

(2007).        The    court     first      reviews   for    significant       procedural

error, and if the sentence is free from such error, it then

considers substantive reasonableness.                      Id. at 51.         Procedural

error includes improperly calculating the Sentencing Guidelines

range, treating the Guidelines range as mandatory, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, and failing to

adequately explain the selected sentence.                       Id.      To adequately

explain       the     sentence,        the    district      court     must     make    an

“individualized assessment” by applying the relevant § 3553(a)

factors to the case’s specific circumstances.                       United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                       The individualized



                                              2
assessment need not be elaborate or lengthy, but it must be

adequate to allow meaningful appellate review.                      Id. at 330.

       The court considered the proposed amendment, specifically

stated so on the record, and said that it was aware that the

amendment would reduce the sentencing exposure, but that the

sentence was based on Nwafor’s prior conviction and his conduct

when he returned to the United States, including identity theft

and fraudulent receipt of government-funded benefits.                                Nwafor

suggests     that     the      court   “robotically           ticked”      through      the

§ 3553(a) factors and contends that the court did not consider

his    arguments      for      a   downward       variance.         His        claims   are

contradicted by the sentencing transcript.                     The court considered

Nwafor’s   request,         but    imposed       the    28-month    sentence,        citing

Nwafor’s   prior      aggravated       drug      felony      offense,     the     identity

theft once he reentered unlawfully, and the need for deterrence.

       “Any sentence that is within or below a properly calculated

Guidelines    range       is   presumptively           [substantively]         reasonable.

Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”            United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014) (citations omitted).                     Nwafor posits that his

sentence   was      substantively      unreasonable          because      it    is   higher

than it would have been had the proposed amendment been applied.

This   argument      is     not    sufficient          to   rebut   the    presumption.

                                             3
Nwafor presents no other evidence to rebut the presumption of

reasonableness   applicable       to   his   properly   calculated

within-Guidelines sentence.

     Accordingly, we affirm the judgment.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  4